DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated January 7, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated October 20, 2020.  Claims 1-6 and 8-22 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 2 recites “an incentive” (line 4) whereas claims 4-6, 15, and 19 recite “incentive”.  Applicant should choose either “an incentive” or “incentive” for the first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “a game” (lines 1 and 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a game” a second time makes it unclear whether the two instances of “a game” refer to the same claim element or different claim elements.  Independent claims 12 and 16 recite similar language and are similarly rejected.  Dependent claims 2-6, 8-11, 13-15, and 17-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the provider” (line 10).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 12 and 16 recite similar language and are similarly rejected.  Dependent claims 2-6, 8-11, 13-15, and 17-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “screen information” (line 6).  Claim 1, upon which claim 4 depends, recites “screen information” (line 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “screen information” a second time makes it unclear whether the two instances of “screen information” refer to the same claim element or different claim elements.  Dependent claims 5-6, 15, and 19 recite similar language and are similarly rejected.  Dependent claims 9, 10, and 11 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “a landing page” (line 7).  Claim 1, upon which claim 4 depends, recites “a landing page” (line 8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a landing page” a second time makes it unclear whether the two instances of “a landing page” refer to the same claim element or different claim elements.  Dependent claims 5-6, 15, and 19 recite similar language and are similarly rejected.  Dependent claims 9, 10, and 11
Claim 4 recites “a specific matter” (line 11).  Claim 1, upon which claim 4 depends, recites “a specific matter” (line 15).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a specific matter” a second time makes it unclear whether the two instances of “a specific matter” refer to the same claim element or different claim elements.  Dependent claims 5-6, 15, and 19 recite similar language and are similarly rejected.  Dependent claims 9, 10, and 11 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 9 recites “incentive” (line 3).  Claim 4, upon which claim 9 depends, recites “incentive” (line 15).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “incentive” a second time makes it unclear whether the two instances of “incentive” refer to the same claim element or different claim elements.  Dependent claims 10-11, 15, and 19 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 13 recites “any incentive” (lines 3 and 5).  Claim 12, upon which claim 13 depends, recites “any awarded incentive” (lines 21 and 22).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  Independent claim 16 and dependent claim 17 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 20 recites “a member” (line 7) and “a player” (line 8).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claims 21-22
Claim 20 recites “in a case that the game can be played without registering as a member with a provider that provides the game or registering as a player with the game” (lines 7-8).  This limitation could be interpreted in one of two ways:  “in a case that the game can be played (1) without registering as a member with a provider that provides the game or (2) registering as a player with the game” or “in a case that the game can be played without (1) registering as a member with a provider that provides the game or (2) registering as a player with the game”.  The examiner interprets the limitation in the first way, allowing the player to register or not register with the provider of the game.  Independent claims 21-22 recite similar language and are similarly rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KONAMI DIGITAL ENTERTAINMENT, JP 2013081760 A (hereinafter Konami).

Regarding Claim 20 (Currently Amended):  Konami discloses a method for controlling a server device that provides a game, in which a plurality of players can participate, and that is connected to terminal devices operated by the players via a communication line, comprising:

by the server device, in a case that the game can be played without registering as a member with a provider that provides the game or registering as a player with the game, determining that a second player who operates the second terminal device participates in the game based on the invitation information, and, as a result of such determination, acquiring, from the second terminal device, the predetermined information identifying the first player provided in the invitation information (Konami [0187]);
by the server device, after the predetermined information was acquired from the second terminal, identifying the first player based on the predetermined information acquired from the second device, and giving a first incentive to the first player (Konami [0014]), wherein giving the first incentive to the first player comprises increasing a number of incentives retained by the first player in a game storage of the first terminal device operated by the first player (Konami [0017]),
awarding an additional incentive to the first player based on further gameplay of the second player (Konami [0021]), said gameplay comprising an achievement of a specific matter predetermined in the game (Konami [0017]), and
by the server device, informing the first terminal device of at least one of contents of any awarded incentive and a number of times that any awarded incentive is given (Konami [0227]).

Regarding Claim 21 (Currently Amended):  Konami discloses a server device that provides a game, in which a plurality of players can participate, and that is connected to terminal devices operated by the players via a communication line, the server device being operative to:
responsive to instruction from a first terminal device, transmit an invitation information to a second terminal device, wherein the invitation information includes a predetermined 
in a case that the game can be played without registering as a member with a provider that provides the game or registering as the player with the game, determine that a second player who operates the second terminal device participates in the game based on the invitation information, and, as a result of such determination, acquire from the second terminal device, the predetermined information identifying the first player provided in the invitation information (Konami [0187]);
after the predetermined information was acquired from the second terminal device, identify the first player based on the predetermined information acquired from the second terminal device, and to give a first incentive to the first player (Konami [0014]), wherein giving the first incentive to the first player comprises increasing a number of incentives retained by the first player in a game storage of the first terminal device operated by the first player (Konami [0017]),
award an additional incentive to the first player based on further gameplay of the second player (Konami [0021]), said gameplay comprising an achievement of a specific matter predetermined in the game (Konami [0017]), and
inform the first terminal device of at least one of contents of any awarded incentive and a number of times that any awarded incentive is given (Konami [0227]).

Regarding Claim 22 (Currently Amended):  Konami discloses a non-transitory computer-readable recording medium having a program that can be readable by a computer that provides a game, in which a plurality of players can participate, and that is connected to terminal devices operated by the players via a communication line and which program, when executed by said computer, provides an incentive giving function that:

in a case that the game can be played without registering as a member with a provider that provides the game or registering as the player with the game, determines that a second player who operates the second terminal device participates in the game based on the invitation information, and, as a result of such determination, acquires the second terminal device, the predetermined information identifying the first player provided in the invitation information (Konami [0187]);
after the predetermined information was acquired from the second terminal device, identifies the first player based on the predetermined information acquired from the second terminal device and gives a first incentive to the first player (Konami [0014]), wherein giving the first incentive to the first player comprises increasing a number of incentives retained by the first player in a game storage of the first terminal device operated by the first player (Konami [0017]),
awards an additional incentive to the first player based on further gameplay of the second player (Konami [0021]), said gameplay comprising an achievement of a specific matter predetermined in the game (Konami [0017]), and
informs the first terminal device of at least one of contents of any awarded incentive and a number of times that any awarded incentive is given (Konami [0227]).

There are no prior art rejections against claims 1-6 and 8-19.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered.  
With respect to the rejections of claims 20-22 under 35 USC 102, applicant argues 

The limitation at issue is:  “in a case that the game can be played without registering as a member with a provider that provides the game or registering as a player with the game”.  Thus, if the prior art recites a game that can be played without registering as a member with a provider that provides the game, the prior art reads on the claim limitation.  If the prior art recites a game that can be played with registering as a player with the game, the prior art reads on the claim limitation.  The claim limitation, as currently recited, does not require both possibilities.  
Since applicant argues “the incentive structure described in the Konami reference would only be compatible with players that have already been registered in the game and connected in this manner”, Konami reads on the claim limitation since the game can be played with registering as a player with the game.  
Applicant also states “Since this citation to Konami is not explained in detail, however, Applicant has amended the claims in order to ensure that the present limitations are expressed with appropriate clarity” (Response [p. 21]).  It appears that this argument is still directed at the limitation recited above.  The newly amended claim language also recites “determining that a second player who operates the second terminal device participates in the game based on the invitation information, and, as a result of such determination”.  The examiner maintains that Konami reads on the newly amended claim language.  In particular Konami states:
… a screen for displaying information such as the name of the senior from the game server 1 when the junior performs an operation of selecting the hyperlink 76 provided in the “senior” portion of the privilege notification information 74. Data is transmitted to the junior terminal device 3 so that the senior information can be confirmed.  (Konami [0187])
The examiner maintains that the cited language reads on the newly added claim language.  
claims 20-22 as recited above.  
With respect to the rejections of claims 1-3, 8, and 12-14 under 35 USC 103, applicant’s arguments are persuasive with respect to the prior art rejections, as previously claimed.  The rejections under 35 USC 103 of claims 1-3, 8, and 12-14 are withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WERNER G GARNER/Primary Examiner, Art Unit 3715